Case 1:18-cv-00317-JB-N Document 322 Filed 04/22/21 Page 1 of 3                           PageID #: 4151




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  WILLIAM HEATH HORNADY,                                 )
  CHRISTOPHER MILLER, and                                )
  TAKENDRIC STEWART, etc.,                               )
                                                         )
                  Plaintiffs,                            )   CASE NO.: 18-cv- 317-JB-N
                                                         )
  -vs-                                                   )
                                                         )
                                                         )
  OUTOKUMPU STAINLESS USA, LLC,                          )
                                                         )
                   Defendant.




                  PLAINTIFFS’ REVISED SUBMISSION REGARDING
                       MOTION TO SUBSTITUTE COUNSEL


         Plaintiffs have now been able to obtain the transcript of the conference held September 13,

 2018 and, therefore, revise their position concerning Defendant’s Motion to Substitute Counsel.

 (Doc. 319)

         Plaintiffs only oppose the motion to substitute if the result of that substitution is that District

 Court Judge Beaverstock determines that recusal would be a consequence of that substitution.

 Having reviewed the transcript, Plaintiffs do not believe that recusal is required. If there is no

 recusal, then Plaintiffs do not oppose the substitution of counsel. Plaintiffs’ position reflects the

 substantial delay that would result from recusal and reassignment.




                                                     1
Case 1:18-cv-00317-JB-N Document 322 Filed 04/22/21 Page 2 of 3               PageID #: 4152




                                           Respectfully submitted,


                                           HOLSTON, VAUGHAN &
                                           ROSENTHAL, LLC.

                                           By: /s/ Ian D. Rosenthal
                                           Ian D. Rosenthal – ROSEI6905
                                           Attorney for Plaintiffs
                                           P.O. Box 195
                                           Mobile, AL 36601
                                           (251) 432-8883 (office)
                                           (251) 432-8884 (fax)
                                           Email: idr@holstonvaughan.com


                                           SIMS LAW FIRM, LLC.

                                           Patrick H. Sims – SIMSP8145
                                           Attorney for Plaintiffs
                                           P.O. Box 7112
                                           Mobile, AL 36670
                                           (251) 725-1316 (office)
                                           Email: patrick@simslawfirm.net


                              CERTIFICATE OF SERVICE

        I hereby certify that I have on this the 22nd day of April, 2021, electronically filed
 the foregoing with the Clerk of the Court using the CM/ECF system, which will send
 notification of such filing to the following:

                             Charles Powell, IV Esq.
                             Jennifer F. Swain, Esq.
                             LITTLER MENDELSON, P.C.
                             420 20th Street North, Suite 2300
                             Birmingham, Alabama 35203-3204

                             Sinead Daly, Esq.
                             LITTLER MENDELSON, P.C.
                             3344 Peachtree Road, N.E., Suite 1500
                             Atlanta, GA 30326



                                               2
Case 1:18-cv-00317-JB-N Document 322 Filed 04/22/21 Page 3 of 3   PageID #: 4153




                        Devin Dolive, Esq.
                        Burr & Forman, LLP
                        420 North 20th Street – Suite 3400
                        Birmingham, Alabama 32503


                                     /s/ Ian Rosenthal
                                     OF COUNSEL




                                        3
